        Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 1 of 23                    FILED
                                                                                2020 Jun-10 PM 04:33
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA,
                        SOUTHERN DIVISION

FELICITY JONES,                         )
                                        )
      Plaintiff                         )
                                        )
v.                                      ) CASE NO:____________________
                                        )
LIFE INSURANCE COMPANY                  )
OF NORTH AMERICA,                       )
                                        )
      Defendant.                        )

                                      COMPLAINT

      Comes now the Plaintiff, Felicity Jones, and hereby files her Complaint

against Life Insurance Company of North America.

                                       PARTIES

      1.     The Plaintiff, Felicity Jones (“Mrs. Jones”), is an insured under Group

Long Term Disability Plan for employees of Hewitt Associates, LLC, identified as

Group Insurance Policy LK-980043 (“the Plan”), who has been improperly denied

disability benefits under the Plan.

      2.     Defendant, Life Insurance Company of North America (“LINA”), is the

Administrator of the Plan. Upon information and belief, LINA is a foreign

corporation incorporated in the State of Pennsylvania, which conducts business

generally in the State of Alabama and specifically within this District.


                                          1
        Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 2 of 23




                          JURISDICTION AND VENUE

      3.     This action arises under the Employee Retirement Income Security Act

of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq. Plaintiff asserts claims for long term

disability (“LTD”) benefits, enforcement of ERISA rights and statutory violations

of ERISA under 29 U.S.C. § 1132, specifically, Mrs. Jones brings this action to

recover benefits due to her pursuant to 29 U.S.C. §1132(a)(1)(B) and to enforce her

rights under the Plan pursuant to 29 U.S.C. §1132(a)(3).       This Court has subject

matter jurisdiction under ERISA without respect to the amount in controversy or the

citizenship of the parties. 29 U.S.C. §§ 1132(a), (e)(1) and (f) and 28 U.S.C. § 1131.

Venue is proper in this district pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. §

1391(b).

                                 INTRODUCTION

      4.     The Plaintiff in this case was subjected to improper claim handling

procedures by LINA as it exploited the shortcomings of ERISA as it relates to claims

for “welfare” benefits to avoid paying Mrs. Jones’ valid claim for disability benefits.

The traditionally held purpose of the ERISA statute is “to promote the interest of

employees and their beneficiaries in employee benefit Plans.”          Shaw v. Delta

Airlines, Inc., 463 U.S. 85, 90 (1983). Mrs. Jones, as an employee insured for

disability, was supposed to be treated as a beneficiary by LINA as a statutory

fiduciary. Instead, LINA has breached those duties and victimized Mrs. Jones by


                                          2
        Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 3 of 23




engaging in improper claim handling procedures. As described in more detail below,

LINA has clearly engaged in bad faith claim handling and Mrs. Jones, at minimum,

is entitled to de novo review and all relief that ERISA provides.

                            STATEMENT OF FACTS

      5.     Mrs. Jones is an insured for benefits under the Plan. LINA is the

administrator of the Plan. The Plan provides insureds, like Mrs. Jones, LTD benefits

and was in full force and effect at all times relevant to this Complaint.

      6.     At all relevant times, Mrs. Jones was employed by Hewitt Associates,

LLC and was a covered participant in the Plan, as defined in 29 U.S.C. § 1002(7)

and under terms and conditions of the Plan.

      7.     Mrs. Jones, a woman fifty-four years of age, worked at Hewitt

Associates, LLS until her disabilities forced her to stop working on or about

September 9, 2011.

      8.     Mrs. Jones was employed by Hewitt Associates, LLC as a Customer

Service Associate, whose job duties required answering employee’s questions and

recording employee enrollment in benefits and group insurance programs.

      9.     Mrs. Jones’ medical disabilities include chronic low back pain

secondary to lumbar spondylosis and stenosis, lower extremity pain, abnormal gait

and mobility pattern requiring assistive devices, myofascial pain of the bilateral neck

and shoulders, asthma, and hypertension. The symptoms of her impairments and the


                                           3
        Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 4 of 23




side effects of the medications and treatment prescribed render Mrs. Jones unable to

perform any job.

      10.    Mrs. Jones was approved for and began receiving LTD benefits from

LINA on March 17, 2012.

      11.    Mrs. Jones received continuous LTD benefits from March 17, 2012

through January 19, 2017, totaling nearly five (5) years of continuous benefits,

      12.    Mrs. Jones’ benefits were approved and paid from March 17, 2012 until

March 17, 2014 because LINA determined that she was unable to perform the

material duties of her regular occupation; thereafter, LINA continued to provide

LTD benefits from March 18, 2014 until January 19, 2017 because it was determined

that Mrs. Jones was unable to perform the material duties of any occupation for

which she was, or may reasonably become, qualified.

      13.    By letter dated January 20, 2017, LINA wrongfully terminated Mrs.

Jones’ LTD benefits beyond January 19, 2017.

      14.    The Plan at issues, as governed by ERISA and relied upon to deny Mrs.

Jones’ LTD benefits states, in part:

             The Employee is considered Disabled if, solely because of Injury or

             Sickness, he or she is:

             1. Unable to perform the material duties of his or her Regular

                Occupation; and


                                         4
        Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 5 of 23




             2. Unable to earn 80% or more of his or her Indexed Earnings from

                working in his or her Regular Occupation.

             After Disability Benefits have been payable for 24 months, the

             Employee is considered Disabled if, solely due to Injury or sickness, he

             or she is:

             1. Unable to perform the material duties of any occupation for which

                he or she is, or may reasonably become, qualified based on

                education, training or experience; and

             2. Unable to earn 80% or more of his or her Indexed Earnings.

      15.    Using this test of disability, LINA found Mrs. Jones disabled and

approved her LTD benefits for nearly five (5) years as Mrs. Jones’ chronic back and

extremity pain, limited mobility and abnormal gait, asthma, and hypertension

prevented her from performing first the duties of her own occupation, and then those

of any reasonable occupation.

      16.    However, on January 20, 2017, LINA reversed the course it had

maintained for almost five (5) years, terminating Mrs. Jones’ LTD benefits. The

termination of LTD benefits was based at least in part upon the paid review of Dr.

Donald W. Minteer, Jr. (“Dr. Minteer”).

      17.    At all relevant times, and prior to the termination of Mrs. Jones’

benefits, she was under the consistent care of her primary care physician, Dr. Cedric


                                          5
         Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 6 of 23




C. Coleman (“Dr. Coleman”).

       18.    LINA hired Dr. Minteer, a paid reviewer, to consider Mrs. Jones’

medical file and whether Mrs. Jones continued to meet the Plan’s definition of

disability.

       19.    In his reported dated January 19, 2017, Dr. Minteer assessed that Mrs.

Jones was mildly to moderately functionally limited with regard to standing,

walking, bending, lifting, carrying, pushing, and pulling but determined that Mrs.

Jones’ impairments would not preclude sedentary work.

       20.    Dr. Minteer reported that Mrs. Jones’ treating providers had not

provided opinions on work status or level of functional limitation, and yet made no

attempt to contact Mrs. Jones’ physicians for clarification.

       21.    In its January 20, 2017 denial, LINA utilized a Transferable Skills

Analysis, which considered only Dr. Minteer’s assigned restrictions and limitations,

to deem Mrs. Jones capable of full-time sedentary work.

       22.    LINA relied on the paid reviewer’s opinion over the opinion of Mrs.

Jones’ treating providers, and by letter dated January 20, 2017, wrongfully

terminated Mrs. Jones’ LTD benefits.

       23.    At the time LINA terminated the LTD benefits on January 20, 2017, it

had no information, from Dr. Minteer’s paid review or otherwise, that altered in

some significant way its previous decision maintained for almost five years to pay


                                          6
        Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 7 of 23




LTD benefits to Mrs. Jones.

      24.    At the time LINA terminated the LTD benefits on January 20, 2017, it

had no information, from Dr. Minteer’s paid review or otherwise, that showed Mrs.

Jones’ medical conditions had improved, when in fact, Mrs. Jones’ treating

physicians opined that her condition remained debilitating.

      25.    In an email dated January 30, 2017, Mrs. Jones appealed the denial of

her LTD benefits, noting that she was unable to work any job, could not sit upright

for any length of time due to chronic back pain, and experienced negative side effects

including incoherence from her prescribed medications.

      26.    LINA hired Dr. Roger Belcourt (“Dr. Belcourt”), a paid reviewer, to

consider Mrs. Jones’ medical file and whether Mrs. Jones continued to meet the

Plan’s definition of disability. Dr. Belcourt was paid One Thousand Three-Hundred

Twenty-Five Dollars and Twenty-Five Cents ($1325.25) to offer the opinion that

Mrs. Jones was not disabled under the Plan.

      27.    Despite acknowledging moderate functional limitations secondary to

difficult-to-control asthma and shortness of breath as well as lumbar stenosis in the

setting of morbid obesity limiting functional movement and endurance, Dr. Belcourt

nevertheless asserted that Mrs. Jones was capable of performing full-time work

activities for forty hours per week.

      28.    Dr. Belcourt made only cursory attempts to contact Mrs. Jones’ treating


                                          7
        Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 8 of 23




physicians, making only two phone calls to Dr. Coleman’s office on March 29, 2017

and March 30, 2017; additionally, despite instructions to allow forty-eight hours for

a response following a second contact attempt, Dr. Belcourt finalized and submitted

his review to LINA on March 31, 2017.

      29.    Working under the same instructions, Dr. Belcourt attempted to call Dr.

Coleman’s office on April 25, 2017 and April 26, 2017 before submitting a

premature addendum to LINA on April 27, 2017. For this addendum, Dr. Belcourt

was paid One Hundred Forty-Two Dollars and Fifty Cents ($142.50).

      30.    Dr. Belcourt’s haste necessitated a third addendum, as Dr. Coleman

responded on April 28, 2017 that Mrs. Jones experienced difficulty sitting or

standing for prolonged periods of time, was unable to even maneuver within the

office for examination, had difficulty bending and squatting, and that even a

sedentary job would be difficult for Mrs. Jones as she could not do anything for more

than several hours due to the severity of her spinal stenosis. Incongruously, Dr.

Belcourt declared this opinion to be “mostly in line” with the restrictions assigned

in his review and opined that his opinion remained unchanged.

      31.    On May 16, 2017, LINA upheld the denial of Mrs. Jones’ LTD benefits,

citing Dr. Belcourt’s opinion and a subsequent Transferable Skills Analysis as

evidence.

      32.    LINA failed to take Mrs. Jones’ non-exertional impairments into


                                         8
        Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 9 of 23




consideration in its May 16, 2017 denial; for example, while restrictions and

limitations of standing and walking only twenty minutes with alternating sitting,

walking, and standing, as well as constant sitting with the ability to change positions

for comfort were noted, the excessive time off-task elicited by frequent changes in

position was not considered.

      33.    Dr. Coleman referred Mrs. Jones to Dr. Michael Osei (“Dr. Osei”) on

September 13, 2017, where an Oswestry Low Back Pain Disability Questionnaire

score of 74% placed Mrs. Jones in the “crippled” range. Dr. Osei further noted that

Mrs. Jones’ spinal stenosis limited her activities of daily living, had caused

progressive disability, and was accompanied by generalized weakness.

      34.    On October 6, 2017, Dr. Osei provided a statement which recounted

Mrs. Jones’ extensive treatment and diagnostic history for chronic back pain and

noted impairments including: unsteady gait preventing her from walking more than

a few seconds; decreased upper extremity strength with moderately reduced ability

to write or sign her name; inability to carry over two pounds for any length of time;

the necessity for a cane or walker for ambulation; inability to sit for more than one

hour or stand for more than thirty minutes; and restriction to short journeys under

thirty minutes. Dr. Osei stated that “in my opinion Mrs. Jones is permanently

disabled as a result of her chronic pain from lumbar spinal stenosis and

radiculopathy” and that “it is likely that the extent of this back pain would prevent


                                          9
         Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 10 of 23




her from doing any activities that required more than minimal exertion. Her back

pain is likely to continue or worsen as she ages.”

        35.   LINA hired Dr. Greg Smith (“Dr. Smith”) and Dr. Weiran Wu (“Dr.

Wu”), paid reviewers, to consider Mrs. Jones’ medical file and whether Mrs. Jones

continued to meet the Plan’s definition of disability.

        36.   Despite reviewing Dr. Osei’s notes, as well as a recent EMG/NCV

showing bilateral S1 nerve root compression and an MRI showing multilevel lumbar

stenosis and spondylosis, Dr. Smith concluded that the treating physician’s opinion

was not well supported by the record and inconsistent with evidence in the claim

file.

        37.   Neither Dr. Smith nor Dr. Wu attempted to contact any of Mrs. Jones’

treating physicians for clarification of her symptoms or impairments.

        38.   LINA again denied Mrs. Jones’ LTD benefits on December 6, 2017,

relying primarily upon the opinions of their paid reviewers, who never saw or spoke

with the claimant and had no contact with Mrs. Jones’ treating physicians, to support

this decision.

        39.   After receiving the notice of denial, Mrs. Jones and her husband

contacted LINA on December 12, 2017, voiced concerns of a “rubber stamp denial,”

and noted unsuccessful attempts by Mrs. Jones’ treating doctors to contact LINA.

        40.   In response to these concerns, LINA referred Mrs. Jones for an


                                          10
        Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 11 of 23




Independent Medical Examination with Dr. James W. Atchison (“Dr. Atchison”) on

January 24, 2018. Dr. Atchison observed and evaluated difficulty with transitional

movements and gait, limited range of motion of the spine and lower extremities, and

the necessity of an assistive device such as a cane or walker, all of which limited

Mrs. Jones’ ability to sit, bend, stoop, crouch, climb, kneel, stand, walk, balance, lift,

carry, or use the upper extremities when using a cane or walker.

      41.    A Transferable Skills Analysis was performed on February 7, 2018

utilizing only Dr. Atchison’s restrictions and limitations, and on February 9, 2018

LINA upheld its decision to deny benefits to Mrs. Jones.

      42.    To dispute the denial of her LTD benefits, Mrs. Jones herself arranged

for an Independent Medical Evaluation with Dr. Norman Aliga (“Dr. Aliga”) on July

19, 2018.

      43.    Dr. Aliga observed limited bilateral upper extremity range of motion

and strength, impaired vibration sensibility from the calves and distally, difficulty

getting up from the examining table, and tremulousness of the upper and lower

extremity muscles; subsequently, Dr. Aliga diagnosed generalized weakness and

decreased endurance from deconditioning and lumbar spondylosis and stenosis

impairing the ability to exercise and contributing to this deconditioning, and stated

“I think this patient at the moment is temporarily totally disabled from any

occupation in view of her overriding pain experience as well as deconditioning and


                                           11
        Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 12 of 23




weakness and impaired endurance.”

      44.      In response, LINA referred Mrs. Jones’ claim file for medical review

by its paid reviewers, Dr. Joseph Rea (“Dr. Rea”) and Dr. Devendra S. Thakur (“Dr.

Thakur”).

      45.      In his September 14, 2018 review, Dr. Rea noted an “appreciation for

an extreme degree of general debility and decondition” in prior examinations by Dr.

Atchison and Dr. Aliga and reported Mrs. Jones’ back pain to be supported by

consistent long-term symptoms and correlating physical findings and diagnostics.

However, Dr. Rea deviated from Dr. Aliga’s findings by asserting that, “despite

considerable debility and behavioral manifestations of that debility,” he found Mrs.

Jones to remain capable of performing work activity.

      46.      Neither Dr. Rea nor Dr. Thakur were instructed to contact Mrs. Jones’

treating providers for information regarding her conditions, restrictions, or

limitations.

      47.      Primarily utilizing Dr. Rea’s review, and in contradiction of Mrs. Jones’

own treating physicians’ opinions, LINA rendered a final denial of LTD benefits to

Mrs. Jones on September 26, 2018.

      48.      LINA did not allow Mrs. Jones an opportunity to review and respond

to Dr. Rea’s or Dr. Thakur’s paid reports, as Mrs. Jones was only informed of their

involvement and LINA’s reliance upon their opinion in the letter terminating


                                           12
        Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 13 of 23




benefits dated September 26, 2018. Rather than providing Mrs. Jones an opportunity

to respond, LINA informed Mrs. Jones that she could “bring a legal action for

benefits...”

       49.     Following this ultimate denial, the Social Security Administration

recognized Mrs. Jones’ ongoing and permanent disability and awarded Social

Security Disability benefits on September 5, 2019.

       50.     As of this date, Mrs. Jones has been denied benefits rightfully owed to

her under the Plan.

       51.     Mrs. Jones has met and continues to meet the Plan’s definition of

disabled.

       52.     Mrs. Jones has exhausted any applicable administrative review

procedures and her claim is ripe for judicial review pursuant to 29 U.S.C. § 1132.

       53.     LINA’s refusal to pay benefits has caused tremendous financial

hardship on Mrs. Jones.

                             STANDARD OF REVIEW

       54.     A denial of benefits challenged under 29 U.S.C. § 1132(a)(1)(B) is to

be reviewed under a de novo standard unless the benefit Plan gives the administrator

or fiduciary discretionary authority to determine eligibility for benefits or to construe

the terms of the Plan.

       55.     When discretionary authority is clearly granted and the insurer of an


                                           13
          Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 14 of 23




ERISA plan also acts as a claims administrator, there is a structural or inherent

conflict of interest that mandates a heightened arbitrary and capricious standard of

review.

      56.     Upon information and belief, the Plan does not grant discretionary

authority to determine eligibility for benefits to LINA or to any other entity who may

have adjudicated Mrs. Jones’ claim. Therefore, the Court should review Mrs. Jones’

claim for benefits under a de novo standard.

      57.     Upon information and belief, LINA evaluated and paid all claims under

the LTD Plan at issue, creating an inherent conflict of interest.

      58.     LINA has failed to comply with the letter of the claims procedures

outlined in ERISA and therefore Mrs. Jones’ claim for benefits should be reviewed

by this Court under a de novo standard.

      59.     In the alternative, if the Court finds that LINA is entitled to the

heightened arbitrary and capricious standard of review, the termination of Plaintiff’s

benefits constitutes a clear abuse of discretion as LINA’s decision to deny Mrs.

Jones’ LTD benefits was arbitrary and capricious.

    DEFENDANT’S WRONGFUL AND UNREASONABLE CONDUCT

      60.     LINA has wrongfully denied LTD benefits to Mrs. Jones, in violation

of the policy provisions and ERISA, for the following reasons:




                                          14
Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 15 of 23




    (a) Mrs. Jones is totally disabled, in that she is unable to perform the

       material duties of any occupation for which she is, or may

       reasonably become, qualified based on education, training, or

       experience;

    (b) Mrs. Jones is entitled to disability benefits under the terms of the

       Plan, as she meets the Plan’s definition of disability and she has

       otherwise met the conditions precedent of the Plan for coverage

       and entitlement to benefits;

    (c) LINA approved and paid LTD benefits to Mrs. Jones from March

       17, 2012 to March 17, 2014 because LINA determined that she

       was unable to perform the material duties of her regular

       occupation, and thereafter paid benefits between March 18, 2014

       and January 19, 2017 as LINA found Mrs. Jones incapable of

       performing the material duties of any reasonable occupation. LINA

       does not identify any particular reason for choosing the January 19,

       2017 termination date and appears to have arbitrarily decided that

       Mrs. Jones would have the ability to return to work the following

       day, which is in stark contrast to the opinions of her treating

       physicians;

    (d) LINA paid Mrs. Jones’ claim for almost five years before


                                 15
Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 16 of 23




       unreasonably terminating her claim. Courts have held that claim

       handling procedures where a claimant is paid for a substantial

       amount of time only furthers the claimant’s argument that their

       denial was simply manufactured. See Paquin v. Prudential Ins. Co.

       of America, 16-CV-02142-RBJ 2017 WL 3189550 (D. Colo. July

       26, 2018);

       i. In Paquin v. Prudential Ins. Co. of America, the claimant was

          awarded benefits for eleven years before he was denied. The

          court held that, because the defendant “ignored the clear weight

          of evidence regarding [the claimant’s] disability,” the

          claimant’s condition failed to improve over the eleven-year

          period, and the claimant’s treating physicians opined that his

          condition would not improve, defendant’s determination that

          the claimant was not disabled was completely unreasonable. Id.

       ii. In this case and similar to Paquin, Mrs. Jones was awarded

          benefits under the Plan for nearly five years. Like Paquin,

          LINA absurdly determined that, despite the clinical evidence

          gathered over this extended period of time which proved Mrs.

          Jones to remain disabled and unimproved in her conditions,

          LINA rendered a manufactured denial of benefits. Thus,


                                16
Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 17 of 23




          Hartford’s decision to terminate Mrs. Jones’ benefits was

          completely unreasonable.

    (e) LINA failed to accord proper weight to the evidence in the

       administrative record showing that Mrs. Jones is totally disabled;

    (f) LINA’s interpretation of the definition of disability contained in

       the Plan is contrary to plain language of the Plan, unreasonable,

       arbitrary, capricious, and otherwise violated the standards required

       by ERISA;

    (g) LINA failed to allow Mrs. Jones a right to access information upon

       which it relied to make a final determination, and failed to allow

       Mrs. Jones an opportunity to respond to said information, before it

       made a final determination on her claim for LTD benefits;

    (h) LINA wrongfully denied Mrs. Jones a full, fair and impartial

       review of her benefits claim pursuant to 29 C.F.R § 2560.503-

       1(h)(1), by ignoring the overwhelming weight and credibility of

       evidence submitted and instead behaved as an adversary, looking,

       instead for less credible evidence of marginal significance to

       support its goal of denying her benefits claim;

    (i) LINA failed to give proper weight to Mrs. Jones’ own accounts

       regarding the debilitating effects of her pain;


                                17
Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 18 of 23




    (j) LINA ignored the records and opinions of Mrs. Jones’ treating

       physicians which show that Mrs. Jones is totally disabled, and

       instead largely based its decision to deny benefits on its internal

       review by LINA staff members and its paid reviewers, who had

       never seen or treated Mrs. Jones, some of which never spoke with

       her treating physicians about the nature of her disability, and who

       were not as qualified as Mrs. Jones’ treating physicians to

       formulate opinions regarding the nature and extent of her

       disability. An examination carried out by another paid reviewer

       was also utilized, who likewise never spoke with Mrs. Jones’

       doctors and was not as qualified as her treating physicians to

       evaluate her disability;

    (k) LINA failed to exercise reasonable flexibility in its claims review

       process to assure Mrs. Jones a full, fair review, well-reasoned, and

       principled of her claim;

    (l) LINA administered Mrs. Jones’ claim for LTD benefits while

       acting under an inherent and substantial conflict of interest in that

       LINA served as both fiduciary of and funding source for the Plan,

       and placed its own pecuniary interests above Mrs. Jones’ interests

       in wrongfully terminating her LTD benefits and failing to


                                  18
Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 19 of 23




       administer the Plan as an impartial decision-maker, free of such

       conflict of interest, would;

    (m)   LINA made erroneous interpretations of some evidence in

       violation of its obligation to discharge its duties with care,

       prudence, skill, and diligence;

    (n) LINA acted in bad faith by denying Mrs. Jones’s claim based upon

       the inability of LINA’s paid reviewers to find Mrs. Jones disabled,

       and otherwise failed to administer the Plan honestly, fairly, and in

       good faith, and to at all times act in Mrs. Jones’ best interests;

    (o) LINA terminated Mrs. Jones’ benefits without the support of any

       new information that altered in some significant way the previous

       decision over almost five years to pay LTD benefits to Mrs. Jones;

    (p) LINA terminated Mrs. Jones’ benefits without the support of any

       new information that showed improvement in Mrs. Jones’ medical

       condition, when in fact her treating physicians opined that her

       condition continued to deteriorate as it had for several years;

    (q) LINA failed to support the termination of benefits with substantial

       evidence;

    (r) LINA imposed a standard not required by the Plan’s provision, by

       requiring objective evidence of Mrs. Jones’ subjective medical


                                 19
       Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 20 of 23




                conditions where such evidence cannot be reasonably provided;

             (s) LINA denied Mrs. Jones’ claim for a lack of objective medical

                evidence when Mrs. Jones has provided ample subjective and

                objective evidence of a disability and LINA has neither identified

                any objective evidence that Mrs. Jones could have supplied to

                support the claim;

             (t) LINA failed to consider Mrs. Jones’ non-exertional limitations

                cause by her disability, such as the side effects of her prescribed

                medication, her ability to regularly attend work, and the effect her

                disability has on her concentration, persistence, and pace when

                performing the material duties of any occupation;

             (u) LINA’s termination of Mrs. Jones’ LTD benefits failed to provide

                a detailed explanation and the basis of its disagreement with the

                opinions of Mrs. Jones’ treating physicians;

             (v) LINA wrongfully denied Mrs. Jones’ LTD benefits in such other

                ways to be shown through discovery and/or hearing.

      61.    As a result of the foregoing, the relief to which Mrs. Jones is entitled

includes: (1) monthly LTD income benefits to Mrs. Jones, (2) payment of back

benefits from January 19, 2017 to the date of judgment, (3) pre-judgment interest,

(4) equitable relief, including declaratory and injunctive relief, to redress LINA’s


                                          20
       Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 21 of 23




practices that are violative of the Plan and ERISA, and to enforce the terms of the

Plan and ERISA, and (6) and award of attorney’s fees and costs pursuant to 29

U.S.C. § 1132(g).

                              CAUSES OF ACTION

                                COUNT ONE
                  ERISA (Claim for Benefits Owed under Plan)

      62.    Plaintiff hereby incorporates by reference each and every fact as if it

was restated herein.

      63.    At all times relevant to this action, Mrs. Jones was a participant of the

Plan underwritten by LINA and issues to Hewitt Associates, LLP and was eligible

to receive disability benefits under the Plan.

      64.    As more fully described above, the termination and refusal to pay Mrs.

Jones’ benefits under the Plan for the period from at least on or about January 19,

2017 through the present constitutes a breach of Defendant’s obligations under the

Plan and ERISA. The decision to deny benefits to Mrs. Jones constitutes an abuse

of discretion as the decision was not reasonable and was not based on substantial

evidence.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays the Court for the following:

      1.     A judgment ordering the applicable standard of review in this case is

de novo;
                                          21
       Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 22 of 23




      2.     A judgment ordering that by a preponderance of the evidence, the

Defendant has breached its fiduciary duty to the Plaintiff by wrongfully denying his

LTD benefits owed to him through the Plan;

      3.     In the alternative, if the Court determines that the applicable standard

of review is the heightened arbitrary and capricious standard, the Court may take

and review the records of Defendant and any other evidence that it deems necessary

to conduct an adequate arbitrary and capricious review and enter a judgment that

Defendant’s decision to wrongfully deny Plaintiff’s LTD benefits was unreasonable,

arbitrary and capricious, and unsupported by substantial evidence;

      4.     Declaratory and injunctive relief, finding that Defendant violated the

terms of the Plan and Plaintiff’s rights thereunder by terminating Mrs. Jones’ LTD

benefits; that Mrs. Jones is entitled to a continuation of future LTD benefits from

Defendant pursuant to the Plan;

      5.     Declaratory and injunctive relief, finding that Defendant breached its

fiduciary duties to Plaintiff; enjoining Defendant from further violations of its

fiduciary duties; and directing Defendant to take all actions necessary to administer

the Plan in accordance with the terms and provisions thereof and Defendant’s

fiduciary and other obligations arising under ERISA;

      6.     A judgment ordering Defendant to pay Mrs. Jones’ LTD benefits from

January 19, 2017 through the date judgment is entered herein, together with pre-


                                         22
      Case 2:20-cv-00826-RDP Document 1 Filed 06/10/20 Page 23 of 23




judgment interest on each and every such monthly payment through the date of

judgment;

     7.     An award of attorney’s fees and costs pursuant to 29 U.S.C. § 1132(g);

     8.     For such other and further relief as the Court deems just, fit and proper.

     Respectfully submitted this the 10th day of June, 2020.



                                      /s/ Peter H. Burke____________
                                      Peter H. Burke (ASB-1992-K74P)
                                      pburke@burkeharvey.com
                                      BURKE HARVEY, LLC
                                      3535 Grandview Parkway, Suite 100
                                      Birmingham, Alabama 35243
                                      Phone: 205-930-9091
                                      Fax: 205-930-9054
                                      Attorney for Plaintiff Felicity Jones




     PLEASE SERVE DEFENDANTS BY CERTIFIED MAIL AT:

     Life Insurance Company of North America
     c/o CT Corporation System
     2 North Jackson Street
     Suite 605
     Montgomery, AL 36104




                                         23
